Citation Nr: 0724568	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  02-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to May 
1991 and from October 1992 to January 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

In October 2003, the Board remanded this matter to the RO to 
afford due process and for other development.  After being 
returned to the Board, the claim was again remanded in August 
2005 for additional development.  Following its completion of 
the Board's requested actions, the RO continued the denial of 
the veteran's claim (as most recently reflected in a May 2006 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There is some confusion at the Appeals Management Center 
(AMC), in Washington, DC. regarding the veteran's 
representation.

The claims folder contains no power of attorney (VA Form 21-
22).  However, the record reflects that the Georgia State 
Department of Veterans Services (GSDVS) initially assisted 
the veteran in presenting his claim for an increased rating 
for PTSD and in pursuing a timely appeal when the RO denied a 
higher rating in January 2002.  

In October 2003, the Board remanded the appeal for further 
development.  The remand was to be executed through the AMC.  
Correspondence was sent by AMC to the veteran in October 
2004.  A copy of the letter was sent to a national service 
organization (NSO) instead to the veteran's representative of 
record, the GSDVS.  A copy of the April 2005 rating action 
and the accompanying letter was likewise sent to the wrong 
representative.  However, the May 2005 supplemental statement 
of the case was sent to the GSDVS.  The case required a 
second Board remand in August 2005.  The remand notice was 
sent to the veteran and to the GSDVS.  AMC once again 
undertook the necessary development of the file.  However, 
August 2005 and December 2005 correspondence was sent by AMC 
to the veteran and to the incorrect NSO.  Following 
completion of the development, a supplemental statement of 
the case was issued in May 2006, and a copy was sent to the 
veteran and to the incorrect representative.  A February 2007 
letter was sent to in wrong representative.  The Board is 
concerned that the veteran's due process rights may have been 
affected by these errors.

On remand, the AMC/RO should contact the veteran's and 
request that he indicate which organization he would like to 
represent him in this appeal.  If necessary, the AMC/RO 
should provide the veteran with a VA Form 21-22 (Appointment 
of Veterans Service Organization as Claimant's 
Representative) and request that he complete the form.  Once 
the form has been completed, the veteran's appointed 
representative should be provided with copies of any 
requisite notices as well as the opportunity to present any 
statement or argument in support of the veteran's claim to 
satisfy due process requirements.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should determine if it 
has in its possession a completed and 
acknowledged power of attorney (VA Form 
21contact the veteran -22).  If no such 
form exists, the AMC/RO should contact 
the veteran and provide information 
concerning the selection of a 
representative, and assist in 
completing appropriate forms as needed.  

Thereafter, if the veteran selects a 
representative, the AMC/RO should 
provide the veteran's appointed 
representative, copies of any requisite 
notices as well as the opportunity to 
present any statement or argument in 
support of the veteran's claim.

2.  After undertaking any other 
development deemed necessary, the 
AMC/RO should readjudicate the claim 
for increased rating for PTSD.  If the 
disposition remains unfavorable, the 
AMC/RO should furnish the appellant and 
his representative, if any, with a 
supplemental statement of the case 
(SSOC) and afford the applicable 
opportunity to respond.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



